 Case 7:20-cv-00750-MFU-JCH Document 3 Filed 12/17/20 Page 1 of 4 Pageid#: 37



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

CHIEF COL. MICHAEL S. OWL                          )
FEATHER-GORBEY,                                    )
    Plaintiff,                                     )     Civil Action No. 7:20cv00750
                                                   )
v.                                                 )
                                                   )     By: Michael F. Urbanski
JOE BIDEN, et al.,                                 )     Chief United States District Judge
     Defendants.                                   )

                                   MEMORANDUM OPINION

        Chief Col. Michael S. Owl Feather-Gorbey (“Gorbey”), 1 a federal inmate proceeding

pro se, commenced this civil action pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), filing a complaint and motion to proceed

in forma pauperis. ECF Nos. 1, 2. Upon review of court records, it appears that Gorbey has

had at least three previous actions or appeals dismissed as frivolous or for failure to state a

claim. Feather-Gorbey v. Dunbar, 787 F. App’x 824, 825 (4th Cir. 2019) (“It is undisputed that

Gorbey has had, on at least three occasions, an action or appeal dismissed on the grounds that

it was frivolous, malicious, or failed to state a claim.”); Gorbey v. Mubarek, No. RDB-19-220,

2019 WL 5593284, at *1 (D. Md. Oct. 30, 2019) (listing eleven cases that qualify as strikes);

Gorbey v. Fed. Bureau of Alcohol, Tobacco, Firearms, & Explosives, No. 5:11-cv-00126,

2012 WL 1987163, at *2 (N.D. W. Va. June 1, 2012) (adopting report of magistrate judge

that listed twenty-five cases and noting that Gorbey conceded that he had at least three

strikes). Therefore, even if Gorbey could prove his indigence, he may not proceed with this

action unless he either prepays the entire filing fee or shows that he is “under imminent danger

of serious physical injury.” 28 U.S.C. § 1915(g).


        1Some of plaintiff’s other cases have been filed under the names Michael Steven Gorbey or Michael S.
Owlfeather-Gorbey.
 Case 7:20-cv-00750-MFU-JCH Document 3 Filed 12/17/20 Page 2 of 4 Pageid#: 38



       The title page of Gorbey’s complaint states that he is filing under the “imminent

danger” exception. Compl. 1, ECF No. 1. His complaint also contains vague and conclusory

allegations that he “and others” are suffering “imminent danger, actual serious and other

physical injuries, denials of medical treatment, and subhuman conditions.” Id. at 5. His

complaint is devoid of details as to any supposed future danger to him, however. It simply

refers to a laundry list of injuries he has suffered in the past, at some unknown point in time.

Id. at 6. Such conclusory allegations do not satisfy his burden of alleging imminent danger.

Johnson v. Warner, 200 F. App’x 270, 272 (4th Cir. 2006) (explaining that a plaintiff may

proceed under the imminent danger exception by making “specific fact allegations of ongoing

serious physical injury, or of a pattern of misconduct evidencing the likelihood of imminent

serious physical injury”) (quoting Martin, 319 F.3d 1048, 1050 (8th Cir. 2003)).

       Gorbey also has filed an eight-page attachment to his in forma pauperis motion that

purportedly sets forth his claims of imminent danger. ECF No. 2. This document, like

Gorbey’s complaint, contains a generic laundry list of dangers, such as judges subjecting “us” to

“unconstitutional incarcerations, imminent dangers, actual serious and other physical injuries,

denials of medical treatments & a list of subhuman conditions within these confinements.” Id.

at 4. This filing also rehashes claims from previous cases where courts concluded Gorbey was

not in imminent danger or otherwise ruled against him. Id. at 5–7.

       None of these allegations demonstrate that Gorbey is in imminent danger of serious

physical harm so as to allow him to proceed on his claims. Instead, to make that showing,

Gorbey must show that the “conduct complained of threatens continuing or future injury,” not

just that he “deserves a remedy for past misconduct.” Johnson, 200 F. App’x at 272 (quoting

Martin, 319 F.3d at 1050. “Vague, speculative, or conclusory allegations are insufficient to

invoke the exception of § 1915(g) . . . .” Johnson, 200 F. App’x at 272; see also Shepherd v.

                                                2
 Case 7:20-cv-00750-MFU-JCH Document 3 Filed 12/17/20 Page 3 of 4 Pageid#: 39



Annucci, 921 F.3d 89, 97 (2d Cir. 2019) (affirming district court’s conclusion that claim of

imminent danger was “without foundation” when the prisoner’s explanation was “both circular

and completely conclusory”). In short, Gorbey has not alleged future physical harm.

        Furthermore, to the extent that any Gorbey’s allegations reference any ongoing potential

harm, the harm is unrelated to his claims in this case and thus cannot be used to invoke the

“imminent danger” exception. His complaint in this matter names President-Elect Biden and

Vice-President-Elect Harris, as well as seven states, the Supreme Court of the United States,

and several federal agencies, including the Department of Justice. Gorbey challenges the results

of the recent presidential election and, in addition to seeking significant sums in damages, he

seeks injunctive relief freezing all government elections until matters of “treason, fraud and

embezzlement can be properly investigated.” 2 He also asks for his immediate release from

prison and asks that he be able “to hold power [and] control of the office” of the President of

the United States until the alleged wrongdoers can be “weeded out” and constitutional elections

can be held. Compl. 6. None of these claims are related to any allegation of imminent physical

danger in his filings.

        Gorbey contends—erroneously—that the Supreme Court’s decision in Lomax v. Ortiz-

Marquez, 140 S. Ct. 1721 (2020), requires no nexus between the allegations of imminent danger

and the claims brought. Although the court of appeals decision in Lomax addressed that issue

and concluded that § 1915(g) has a nexus requirement, see Lomax v. Ortiz-Marquez, 754 F.

App’x 756, 759 (10th Cir. 2018), the word “nexus” does not appear in the Supreme Court’s

decision. Moreover, the Fourth Circuit has held, in an unpublished decision, that such a nexus

is required. Meyers v. Comm’r of Soc. Security Admin, 801 F. App’x 90, 96 (4th Cir. 2020)

         2 The complaint also asks for an injunction barring the seven states named as defendants from

“certifying Biden-Harris as their electorial [sic] vote.” ECF No. 1 at 6. Electors from all states had already cast
their votes when Gorbey’s complaint was received. Thus, that request for relief is moot.

                                                         3
 Case 7:20-cv-00750-MFU-JCH Document 3 Filed 12/17/20 Page 4 of 4 Pageid#: 40



(“[A]llegations of imminent danger in the IFP application must have some nexus or relation to

those of the underlying complaint. All our sister circuits to have addressed this matter are in

agreement.”).

       Gorbey appears to be arguing that everything that happens in prison or in court cases

brought by prisoners is tied to “the faulty elections” he challenges, because these elections

allow “adverse people to steal seats in public offices appointing others to office whom are in

turn destroying our constitutions and foreclosing” remedies and redress to Gorbey and other

prisoners. ECF No. 2 at 7; see also id. at 10 (making same argument). This is far too

attenuated a connection to satisfy the nexus requirement of § 1915(g).                        See Pettus v.

Morgenthau, 554 F.3d 293, 297–98 (2d Cir. 2009) (holding that to contain a sufficient nexus,

the complaint must “seek to redress an imminent danger of serious physical injury and . . . this

danger must be fairly traceable to a violation of law alleged in the complaint”).

       Because Gorbey has neither prepaid the filing fee nor demonstrated that he is “under

imminent danger of serious physical injury” in relation to the claims in his complaint, the court

will dismiss his complaint without prejudice pursuant to 28 U.S.C. § 1915(g).

       An appropriate order will be entered.

       It is so ORDERED.

                                                              17 2020
                                            Entered: December __,
                                                                Michael F. Urbanski
                                                                Chief U.S. District Judge
                                                                2020.12.17 11:28:00 -05'00'

                                            Michael F. Urbanski
                                            Chief United States District Judge




                                                 4
